department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date uil conex-106508-08 the honorable saxby chambliss united_states senate mulberry street suite macon georgia attention ----------------- dear senator chambliss this letter is in response to your inquiry dated date on behalf of your constituent --------------------------- -----------------wrote about the taxation under the federal_insurance_contributions_act fica of a settlement amount he received from his former employer in lieu of retiree health care coverage in particular -----------------wants to know the reasons why the settlement amounts he received following the employer’s bankruptcy were subject_to fica tax withholding when those amounts were paid for lost medical benefits and did not represent earned wages sec_3101 and sec_3111 of the internal_revenue_code the code impose fica_taxes on wages as that term is defined in sec_3121 fica_taxes consist of old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital insurance medicare_tax these taxes are imposed on both the employer and the employee the employer must collect the employee’s portion of the fica_taxes by deducting the amount of tax from wages as and when paid sec_3102 of the code the term wages for fica purposes includes all remuneration for employment subject_to certain specified exceptions sec_3121 of the code the employment_tax regulations the regulations provide that remuneration for employment unless specifically excepted constitutes wages even though at the time paid the recipient is no longer an employee sec_31_3121_a_-1 of the regulations the law excludes from the definition of wages payments an employer makes under a plan or system that provides sickness or accident disability benefits to employees and their dependents sec_3121 of the code the regulations provide that t he term ‘wages’ does not include the amount of any payment including any amount_paid by an employer for insurance or annuities or into a fund to provide for such payment conex-106508-08 made to or on behalf of an employee or any of his dependents under a plan or system established by an employer which makes provision for his employees on account of medical or hospitalization expenses in connection with sickness or accident disability of an employee or any of his dependents sec_31_3121_a_2_-1 of the regulations however amounts paid directly to employees in lieu of heath coverage are not subject_to this exception we use the origin of the claim doctrine to determine the proper tax treatment of a court award or settlement the doctrine focuses on the nature of the claim that led to the award or settlement 504_us_229 economic recoveries of back pay arising out of an employment relationship are includable in income and subject_to fica tax withholding even if the amounts recovered are paid in lieu of nontaxable fringe_benefits see eg united_states v 33_fedclaims_535 for example revrul_75_241 1975_1_cb_316 describes an employee who was paid a cash amount in lieu of certain health and welfare benefits the revenue_ruling concluded that the payments were wages for fica purposes because the payments are attributable to service performed by the employees for their employer although the employers paid the amounts in discharge of a requirement of a federal statute that minimum fringe_benefits in the form of health and welfare benefits be provided a significant factor in that ruling is that the employee had complete control_over the disposition of the funds he received in lieu of certain health and welfare benefits and the payor of the funds had no legal or contractual obligation to and did not verify that the employees used the cash payment to purchase health and welfare benefits thus even though contributions an employer makes under a plan or system that provides sickness or accident disability benefits to employees are generally excepted from fica withholding cash payments an employer makes directly to employees in lieu of such contributions are wages subject_to fica withholding i hope this information is helpful if you have any questions or need further assistance please contact --------------------of my staff at ----- ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
